United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Fort Myers, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-2027
Issued: September 13, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 29, 2017 appellant filed a timely appeal from a June 28, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Board docketed this
appeal as No. 17-2027.
By decision dated November 10, 2015, OWCP terminated appellant’s wage-loss
compensation effective November 15, 2015. Appellant requested an oral hearing with OWCP’s
Branch of Hearings and Review and in an August 26, 2016 decision, OWCP’s hearing
representative directed OWCP to obtain a current position description from the employing
establishment with physical requirements and to compare the physical requirements of the current
position description to the restrictions of appellant’s treating physician to determine whether
appellant had established disability for work on or after November 5, 2015. OWCP did not fully
comply with these directives prior to issuing its December 14, 2016 merit decision. Appellant
requested reconsideration of the December 14, 2016 decision on June 12, 2017. By decision dated
June 28, 2017, OWCP denied appellant’s request for reconsideration of the merits of his claim
pursuant to 5 U.S.C. § 8128(a). Appellant appealed the June 28, 2017 decision to the Board.
The Board finds that as OWCP did not follow the August 26, 2016 directives of the hearing
representative, the case was not in posture for a merit decision on the issue of whether appellant
had established disability for work on or after November 5, 2015. As the December 14, 2016 merit

decision remains in an interlocutory posture, the June 28, 2017 non-merit decision is also in an
interlocutory posture. Thus, this case is not in posture for a decision by the Board.1 On return of
the case record, OWCP should comply with the order of the hearing representative. Following
this and such other development as deemed necessary, OWCP shall issue an appropriate merit
decision on the claim.
IT IS HEREBY ORDERED THAT the June 28, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board.
Issued: September 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

1

Because OWCP has not appropriately developed the issue of whether appellant was capable of working full duty
as directed by its hearing representative prior to issuing its December 14, 2016 merit decision that matter is in an
interlocutory posture. See 20 C.F.R. § 501.2(c)(2) which provides, “The Board has jurisdiction to consider and decide
appeals from final decisions of OWCP in any case arising under FECA. The Board may review all relevant questions
of law, fact, and exercises of discretion (or failure to exercise discretion) in such cases…. There will be no appeal
with respect to any interlocutory matter decided (or not decided) by OWCP during the pendency of a case.” See also
C.D., Docket No. 17-1357 (issued May 4, 2018).

2

